Judgment, Supreme Court, New York County (Renee A. White, J.), rendered October 1, 2002, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a mandatory persistent violent felony offender, to a term of 14 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea, and in denying counsel’s request to be relieved, since the allegations in defendant’s papers were wholly conclusory (People v Martinez, 289 AD2d 70 [2001], lv denied 97 NY2d 757 [2002]). Indeed, the court had no reason to believe that the allegedly coercive conduct amounted to anything more than sound advice to accept the favorable plea offer (see United States v Davis, 239 F3d 283, 286-287 [2001]). Furthermore, the record establishes the voluntariness of the plea. Under these circumstances, there was no conflict of interest requiring assignment of new counsel (see Hines v Miller, 318 F3d 157, 162-164 [2003], cert denied 538 US 1040 [2003]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Andrias, Ellerin and Friedman, JJ.